FILED
                                                                     IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                         JUNE 23, 2022
                                                                     STATE OF NORTH DAKOTA


                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 130

State of North Dakota,                                  Plaintiff and Appellee
      v.
Joshua David Johansen,                              Defendant and Appellant



                                No. 20220046

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Wade L. Webb, Judge.

AFFIRMED.

Per Curiam.

Katie M. Nechiporenko and Nicholas S. Samuelson, Assistant State’s
Attorneys, Fargo, N.D., for plaintiff and appellee; submitted on brief.

Scott O. Diamond, Fargo, N.D., for defendant and appellant; submitted on
brief.
                              State v. Johansen
                                No. 20220046

Per Curiam.

[¶1] Joshua Johansen appeals from a criminal judgment entered after the
trial court found him guilty of disorderly conduct. Johansen argues the
evidence was insufficient to sustain the trial court’s verdict. Specifically, he
alleges that because the victim’s account of the altercation was unreliable and
“could not be believed,” her testimony provided an insufficient basis for a
rational factfinder to find Johansen guilty beyond a reasonable doubt. After
hearing conflicting testimony from the defendant and victim at trial, the court
weighed the testimony and found some of the victim’s testimony credible and
some not credible. “Conflicts in testimony are resolved in favor of affirmance,
as this Court has recognized the district court is in a superior position to assess
credibility of witnesses and weigh the evidence.” Isxaaq v. State, 2021 ND 148,
¶ 13, 963 N.W.2d 260. Further, viewing the evidence in the light most favorable
to the verdict, we conclude substantial evidence exists that could allow a
factfinder to draw a reasonable inference in favor of conviction. We summarily
affirm under N.D.R.App.P. 35.1(a)(3).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1